ICJ_136_MutualAssistanceCriminalMatters_DJI_FRA_2008-06-04_JUD_01_ME_07_FR.txt.                                                                            284




          DÉCLARATION DE M. LE JUGE SKOTNIKOV

[Traduction]

                                COMPÉTENCE
   1. La Cour a jugé que les Parties avaient accepté sa compétence pour
connaître des demandes formulées dans la requête de Djibouti dans son
ensemble. Je souscris à cette conclusion.
   2. Je ne puis cependant souscrire à l’interprétation que fait la Cour de
la lettre par laquelle la France a consenti à sa compétence, selon laquelle
seraient exclus des faits découlant directement des questions qui consti-
tuent l’objet de la requête mais ayant eu lieu après le dépôt de celle-ci.
   3. La France précise que son acceptation « ne vaut qu’aux fins de
l’affaire », pour « le différend qui fait l’objet de la requête et dans les
strictes limites des demandes formulées dans celle-ci ». Il ressort selon
moi de la simple lecture des termes mêmes de la lettre de la France que
le défendeur n’a pas exclu de la compétence de la Cour les faits nou-
veaux s’inscrivant dans l’affaire telle que celle-ci a été présentée dans
la requête.
   4. En exprimant son consentement, la France n’a pas « gelé » le diffé-
rend alors en cours. A l’évidence, les demandes formulées dans la requête
de Djibouti à l’égard desquelles, ainsi que l’a indiqué la Cour, la France
a consenti à sa compétence se rapportent au différend en cours. Par
exemple, dans les demandes formulées au paragraphe 4 de sa requête,
Djibouti prie la Cour de dire et juger :
      « e) que la République française a l’obligation juridique interna-
            tionale de veiller à ce que le chef d’Etat de la République
            de Djibouti en tant que chef d’Etat étranger ne soit pas l’objet
            d’offenses et d’atteintes à sa dignité sur le territoire français ;
        f) que la République française a l’obligation juridique de veiller
            scrupuleusement au respect au regard de la République de Dji-
            bouti des principes et règles relatifs aux privilèges, prérogatives
            et immunités diplomatiques tels que reflétés dans la convention
            de Vienne du 18 avril 1961 sur les relations diplomatiques ».
   5. Il est clair que ces demandes se rapportent à des faits tant passés
que présents ou futurs. En outre, Djibouti prie la Cour de dire et juger :

     « h) que la République française est tenue de mettre fin immédiate-
          ment à la violation des obligations susmentionnées, et qu’à ce
          titre elle doit notamment :
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
          ii) retirer et mettre à néant les convocations en qualité de

                                                                           111

     QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. SKOTNIKOV)        285

              témoins assistés du chef d’Etat de la République de Dji-
              bouti et de ressortissants djiboutiens jouissant d’une protec-
              tion internationale pour subornation de témoins dans
              l’Affaire contre X du chef d’assassinat sur la personne de
              Bernard Borrel » (les italiques sont de moi).

   6. A l’évidence, les convocations ne sont mentionnées dans la requête
qu’à titre d’exemples des violations alléguées auxquelles la France doit
remédier. La demande de Djibouti selon laquelle la France a l’obligation
juridique de « mettre fin » à la violation des obligations mentionnées dans
la requête ne se réduit certainement pas à cela.
   7. La Cour ayant conclu que la France avait accepté sa compétence à
l’égard des demandes formulées dans la requête de Djibouti dans son
ensemble, elle aurait dû juger qu’elle avait compétence pour connaître des
faits ultérieurs — lesquels font partie du différend — et ce, même s’ils
sont survenus après le dépôt de la requête. Cela aurait été conforme à sa
jurisprudence (voir Compétence en matière de pêcheries (République
fédérale d’Allemagne c. Islande), fond, arrêt, C.I.J. Recueil 1974, p. 203,
par. 72 ; LaGrand (Allemagne c. Etats-Unis d’Amérique), arrêt, C.I.J.
Recueil 2001, p. 483-484, par. 45 ; voir également Certaines terres à phos-
phates à Nauru (Nauru c. Australie), exceptions préliminaires, arrêt,
C.I.J. Recueil 1992, p. 264-267, par. 69-70 ; et Mandat d’arrêt du 11 avril
2000 (République démocratique du Congo c. Belgique), arrêt, C.I.J.
Recueil 2002, p. 16, par. 36), jurisprudence qu’elle a écartée aux paragra-
phes 87 et 88 de l’arrêt au motif que sa compétence en l’espèce était fon-
dée sur la règle du forum prorogatum.

   8. Je ne vois pas pourquoi cette jurisprudence ne serait pas pertinente
en la présente affaire ou, d’une manière générale, dans les affaires en les-
quelles la règle du forum prorogatum s’applique.
   9. Pour ces raisons, je suis en désaccord avec la décision de la Cour de
ne pas s’estimer compétente à l’égard des mandats d’arrêt décernés à
l’encontre de deux hauts fonctionnaires djiboutiens le 27 septembre 2006.
   10. Pour des raisons rigoureusement identiques, j’approuve la conclu-
sion de la Cour selon laquelle celle-ci a compétence pour statuer sur le
différend relatif à la convocation en tant que témoin adressée le 14 février
2007 au président de Djibouti (soit après le dépôt de la requête). Toute-
fois, il est bien évident que je ne souscris pas au raisonnement de la Cour
sur ce point.
   11. La Cour a estimé avoir compétence à l’égard de cette convocation
au motif qu’il s’agissait d’une simple répétition de la précédente — laquelle
est mentionnée dans la requête —, quoique la forme en eût été recti-
fiée. La Cour estime qu’il « s’agit en substance de la même convoca-
tion » (arrêt, par. 95). Il est sous-entendu que la deuxième convocation
était donc « manifeste » pour la France lorsque celle-ci a donné son
consentement et que la Cour, partant, a compétence à l’égard de cette
convocation.

                                                                         112

     QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. SKOTNIKOV)           286

   12. La deuxième convocation n’était cependant pas une répétition de
la première. La France a indiqué, au sujet de la première, que « cet acte de
procédure, auquel aucune suite n’a[vait] été donnée, [était] en droit fran-
çais nul et non avenu » (CR 2008/5, p. 28, par. 17). Or, peut-il y avoir
« répétition » d’un acte nul et non avenu ?
   13. A l’évidence, la convocation du 14 février 2007 est un nouvel acte
juridique qui, selon la France, « par contraste avec la convocation du
17 mai 2005, ... respecte scrupuleusement les dispositions de l’article 656
du Code de procédure pénale » (ibid., p. 37, par. 39).
   14. Le fait d’étendre la compétence de la Cour à ce nouvel acte serait
conforme à sa jurisprudence mentionnée au paragraphe 7 ci-dessus, puis-
que cela ne modifierait pas la nature du différend. En effet, la continuité
et la connexité avec la convocation précédente sont évidentes.
   15. Paradoxalement, l’insistance que met la Cour à considérer la
seconde convocation comme une répétition de la première ne fait que
confirmer la pertinence et l’applicabilité de sa jurisprudence relative à la
continuité et à la connexité (la répétition n’est-elle pas une manifestation
de la continuité et de la connexité ?), qui, d’après la conclusion formulée
au paragraphe 88 de l’arrêt, serait pourtant dépourvue de pertinence en
l’espèce.


                                    FOND

   16. La Cour a jugé que les deux invitations à témoigner adressées au
président de Djibouti ne constituaient pas une atteinte, de la part de la
France, aux immunités de juridiction pénale dont jouit le chef de l’Etat.
   17. Par ailleurs, aux paragraphes 175 et 180 de l’arrêt, la Cour a
conclu que, s’il avait été prouvé que les informations relatives à ces actes
de procédure, lesquels ne portaient pas atteinte aux immunités du prési-
dent de Djibouti, avaient été communiquées à la presse par des instances
judiciaires françaises, cela aurait pu constituer une violation par la France
de ses obligations internationales.
   18. A cet égard, la Cour rappelle la règle de droit international coutu-
mier codifiée à l’article 29 de la convention de Vienne sur les relations
diplomatiques. Cet article, qui est a fortiori applicable au chef de l’Etat,
se lit comme suit :
        « La personne de l’agent diplomatique est inviolable. Il ne peut
     être soumis à aucune forme d’arrestation ou de détention. L’Etat
     accréditaire le traite avec le respect qui lui est dû, et prend toutes
     mesures appropriées pour empêcher toute atteinte à sa personne, sa
     liberté et sa dignité. »
   19. Il est vrai que l’article 29 « se traduit par des obligations positives à
la charge de l’Etat d’accueil, pour ce qui est des actes de ses propres auto-
rités » (arrêt, par. 174). Cependant, je ne vois pas en quoi la communica-
tion aux médias d’informations concernant un acte de procédure — lequel,

                                                                            113

     QUESTIONS CONCERNANT L’ENTRAIDE JUDICIAIRE (DÉCL. SKOTNIKOV)          287

ainsi que l’a indiqué la Cour, ne constitue pas une violation de l’article 29
de la convention de Vienne — pourrait être considérée comme une viola-
tion de cette même disposition.
   20. Pour l’essentiel, Djibouti tire grief d’une campagne médiatique
menée par la partie civile et les instances judiciaires françaises contre son
président. Certes, la couverture médiatique peut effectivement avoir été
préjudiciable au président de Djibouti. Toutefois, l’article 29 se rapporte
à l’inviolabilité de la personne du chef de l’Etat. Il ne protège pas les inté-
ressés contre des commentaires défavorables dans les médias.
   21. Ainsi que la Cour l’a indiqué dans le présent arrêt, « pour apprécier
s’il y a eu atteinte ou non à l’immunité du chef de l’Etat, il faut vérifier si
celui-ci a été soumis à un acte d’autorité contraignant ; c’est là l’élément
déterminant » (arrêt, par. 170). Une campagne médiatique dirigée contre
un chef d’Etat étranger, quand bien même elle serait fondée sur des fuites
des autorités de l’Etat d’accueil, ne saurait en elle-même être considérée
comme un acte d’autorité contraignant.
   22. Dès lors, selon moi, s’il avait été prouvé que les informations en
question avaient été communiquées à la presse par les instances judi-
ciaires françaises, cela aurait pu, compte tenu des circonstances de la
présente espèce, constituer un manquement par la France à son obliga-
tion d’agir selon la courtoisie due à un chef d’Etat étranger et non une
violation des obligations lui incombant en vertu du droit international.

                                             (Signé) Leonid SKOTNIKOV.




                                                                           114

